Citation Nr: 0100462	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  96-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative joint disease of the cervical 
spine.

2.  Entitlement to an initial compensable rating for nasal 
bridge scar.

3.  Entitlement to service connection for a cyst on the right 
foot.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to April 
1974 and from March 1976 to September 1995.  He served in the 
Southwest Asia Theatre of Operations from April 14, 1991, to 
October 8, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
degenerative joint disease of the cervical spine, with 
assignment of a 10 percent disability rating; granted service 
connection for a nasal bridge scar, with assignment of a 
noncompensable disability rating; and denied entitlement to 
service connection for a cyst on the right foot.

In a September 2000 hearing officer decision, the appellant 
was awarded an increased evaluation for his service-connected 
degenerative joint disease of the cervical spine, from 10 to 
30 percent disabling.  

A total disability rating based on individual unemployability 
has been in effect since October 1995.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the appellant's 
claims has been obtained by the agency of original 
jurisdiction.

2.  Since October 1, 1995, the appellant's service-connected 
degenerative joint disease of the cervical spine has been 
manifested by no more than severe limitation of motion.

3.  Since October 1, 1995, the appellant's service-connected 
nasal bridge scar has been manifested by moderate 
disfigurement.

4.  The evidence does not show that the appellant has a cyst 
on his right foot related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the cervical spine 
have not been met since the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5285, 5287, 5290, 5293 (2000).

2.  The criteria for a disability rating of 10 percent, but 
not higher, for a service-connected nasal bridge scar have 
been met since the initial grant of service connection.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2000).

3.  A cyst on the right foot was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that in April 1977 the 
appellant ran into a light post and fractured his nose.  
Three lacerations were noted on the bridge of his nose.

In March 1979 the appellant complained of pain in his right 
foot and a cyst formation on the inner dorsal area.  The 
examiner noted a callus formation.  The examiner drained the 
callus.  No pus was seen.  The examiner diagnosed callus 
formation due to friction while running.

In October 1982 the appellant was treated for an injury to 
his right foot.  He stated that he had jumped off a counter 
and landed on a Rubik's cube.  The examiner noted decreased 
range of motion with edema and tenderness.  Point tenderness 
was noted at the first through third metatarsal area 
dorsally.  X-ray examination showed an old distal phalanx 
fracture but no acute fracture.  The diagnosis was probable 
sprained right foot.

In June 1995 the appellant suffered a whiplash injury to his 
neck during a softball game.  He complained of pain and 
stiffness in his neck.  X-ray examination of the cervical 
spine showed minimal degenerative type changes.  The soft 
tissues were unremarkable.

At the appellant June 1995 retirement examination, the 
appellant noted that he did not know whether he had a history 
of foot trouble.  The examiner noted a lump on the 
appellant's right foot, which had not been documented 
previously.  The appellant's feet were evaluated as normal.

At a December 1995 VA feet examination, the appellant 
reported that he had suffered from fractures of the feet on 
several occasions.  He reported that a 300 pound piece of a 
helicopter had fallen on his feet.  He reported two other 
incidents in which had had fractures of the feet, but he was 
unable to recall which foot.  He stated that the fractures 
had been small and had not been treated with casts or 
immobilization.  He also referred morning stiffness and pain 
in both feet but greater in the right foot.  The appellant 
could stand, squat, do supination, do pronation, and rise on 
his toes and heels with both feet without problems.  He had a 
prominent base of both feet finger metatarsal heads on the 
lateral aspect.  There was no swelling, no bunions, and no 
flat feet deformity.  He had adequate function of both feet.  
He had a normal gait cycle.  The examiner diagnosed residuals 
of feet fracture.  X-ray examination of the appellant's feet 
showed no evidence of fracture or dislocation.  Visualized 
spaces were well preserved.  Bone density was adequate.  Bony 
protuberances, which were compatible with spur formation, 
were noted at the posterior aspect of the calcaneal bones.  
No soft tissue abnormality was seen.  The impression was 
bilateral calcaneal spurs but otherwise negative foot views.

At a December 1995 VA skin examination, the appellant 
reported that he had fractured his nose in 1977 while playing 
baseball.  The examiner noted a two-centimeter long, one-
millimeter wide, linear scar on the bridge of the appellant's 
nose.  The examiner added that the scar showed a loss of 
color but was not tender to palpation.  The scar was not 
inflamed or swollen.  It had no depression, ulceration, 
keloid formation, adherence, or herniation.  It had a good 
vascular supply.  It did not limit the function of the part 
affected.  According to the examiner, it was somewhat 
cosmetically disfiguring.  The examiner diagnosed healed, 
residual scar on the bridge of the nose.

At a December 1995 VA spine examination, the appellant 
reported that he had injured his neck in July 1995 during a 
softball game.  He referred stiffness and pain in the 
cervical area.  The appellant was able to flex his cervical 
spine forward to 22 degrees, extend it backward to 30 
degrees, flex it laterally left to 28 degrees, flex it 
laterally right to 35 degrees, and rotate it bilaterally to 
55 degrees.  There was no objective evidence of pain on 
motion on any movements of the cervical spine.  The examiner 
diagnosed residuals of trauma to the neck.  X-ray examination 
of the appellant's cervical spine showed no evidence of 
fracture or dislocation from C-1 to C-6.  Visualized 
vertebral body heights and interspaces were well preserved.  
Anterior osteophytosis was noted from C-4 through C-6 
vertebral bodies on the basis of degenerative changes.  Pre-
vertebral soft tissues were unremarkable.  The impression was 
degenerative changes of the cervical spine from C-4 through 
C-6.

Medical records from the United States Naval Hospital at 
Roosevelt Roads show treatment of the appellant for 
arthralgias and degenerative joint disease.

At an April 1997 hearing, the appellant testified that he had 
had many injuries to his feet in service.  The appellant 
added that, on his right foot, he had a visible, permanent 
residual.  He stated that his service medical records 
documented treatment for this condition.  He referred to the 
condition as a cyst or "overbone."  The appellant's 
representative stated that the condition involved the 
appellant's right dorsal foot.

The appellant testified the scar on the bridge of his nose 
was at least moderately disfiguring.  He stated that, because 
of the unsightliness of the scar, he was uncomfortable 
wearing contact lenses and instead wore glasses in order to 
conceal the scar.  He added that his daughter had commented 
on the appearance of the scar.  The appellant's 
representative stated that the scar was moderately 
disfiguring.

The appellant testified that pain and stiffness in his 
cervical spine was continuous and had worsened.  He stated 
that his mobility was limited.  He stated that his cervical 
spine was treated at a naval hospital.

At a September 1999 VA feet examination, the appellant 
reported that he had had a right lateral foot cyst, which had 
had dark color and been swollen.  The examiner added that the 
cyst had probably been due to friction after the appellant 
had had an object drop on his foot.  The appellant complained 
of occasional right lateral foot pain when he walked long 
distances or up stairs.  He reported occasional swelling of 
his right lateral foot.  He stated that he usually wore 
slippers in order to avoid friction on the side of his foot.  
He avoided using closed shoes.  He reported having the cysts 
drained at an emergency room or physician's office but was 
unable to recall exactly what had happened.  The examiner 
noted that the right lateral aspect of the lateral to mid-
foot had mild swelling of the soft tissue.  No bony 
prominence or other deformity was seen.  No ulceration or 
discoloration was seen.  The appellant had tenderness to 
palpation on the right lateral foot around the area of the 
cuboid bone.  He ambulated with equal step length and normal 
cadence.  He had no abnormal calluses, breakdown, or unusual 
shoe wear pattern.  There were no skin or vascular changes.  
He had adequate posture of his feet and ankles upon standing, 
squatting, supination, pronation, and rising on his heels and 
toes.  He had no hammertoes, no high arch, no claw foot, and 
no other deformity.  The examiner noted that x-ray 
examination had resulted in an impression of bilateral 
calcaneal spurs but otherwise negative foot views.  The 
diagnosis was no foot cyst visualized or palpated.

At a September 1999 VA scars examination, the appellant 
reported no history of infection to the wound or the scar on 
the bridge of his nose.  He complained of no nose problems.  
The examiner noted a diagonal scar on the bridge of the 
appellant's nose that was one centimeter by two-tenths of a 
centimeter.  The scar was not tender or adherent.  The 
texture was smooth.  There was no ulceration or skin 
breakdown.  The scar was mildly depressed.  There was no 
tissue loss, inflammation, edema, or keloid formation.  The 
scar was darker in color than the surrounding skin.  The 
examiner noted no disfigurement.  There was no limitation of 
any function due to the scar.  The examiner diagnosed nasal 
bridge scar residual.

At a September 1999 VA spine examination, the appellant 
reported that in June 1995 he had injured his neck during a 
softball game.  He complained of stiffness and loss of motion 
of the neck and of radiation of the pain to his shoulders and 
back.  He reported that he treated pain with Tylenol and 
experienced no side effects.  He complained of flare-ups, 
which lasted 24 to 48 hours, approximately one to two times 
per week.  He stated that the flare-ups were precipitated by 
sudden neck rotation, prolonged neck rotation, mal-alignment 
of the neck while lying down, and prolonged walking.  Tylenol 
and rest alleviated the flare ups.  The appellant reported 
that during the flare ups he had to immediately lie prone or 
supine.  He reported that he used a soft Thomas collar 
whenever he left the house and a one-point cane.  He stated 
that his neck disability decreased his ability to do sports, 
leisure activities, and chores.  He was able to flex his neck 
to 15 degrees, extend it to 15 degrees, rotate it to 15 
degrees bilaterally, and laterally bend it to 15 degrees 
bilaterally.  The appellant grimaced and complained of pain 
when his head was moved toward 15 degrees of extension, 
flexion, laterally bending, and rotation.  All neck movements 
were painful to the appellant.  The examiner noted that pain 
limited the movement of the appellant's neck.  The examiner 
noted tenderness at the paracervical muscles, splenius 
cervices of C2-C6 bilaterally, and superior trapezius 
muscles.  The examiner noted also moderate spasm of C3-C6 
bilaterally and decreased cervical lordosis.  No atrophy of 
the upper extremities was present.  The appellant had full 
active range of motion of the upper extremities.  Deep tendon 
reflexes were +1 for the biceps, triceps, and 
brachioradialis.  Myotomes of C5-T1 bilaterally were 5/5, 
including the deltoids, extensor digiti communis, flexor 
carpi ulnaris, dorsal and palmar interosseous, and deep and 
superficial finger flexors.  The appellant had a negative 
Spurling's test.  X-ray examination showed discogenic disease 
between C5-C6, hypertrophic changes in the vertebral bodies 
at C5-C6 level, and mild anterior cervical spondylosis C5 to 
C7.  The examiner diagnosed degenerative joint disease of the 
cervical spine and severe cervical myositis.


Legal Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The RO arranged for timely VA examinations 
of the appellant.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Having determined that the 
duty to assist has been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

Claims for Higher Disability Evaluations

The appellant has disagreed with the original disability 
ratings assigned for the scar on the bridge of his nose and 
the degenerative joint disease of his cervical spine.  There 
is a distinction between a claim based on disagreement with 
the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The September 2000 supplemental statement of the case (SSOC) 
and the September 2000 hearing officer decision provided to 
the appellant identified the issues on appeal as evaluation 
of nasal bridge scar residual currently evaluated as zero 
percent disabling and evaluation of degenerative joint 
disease of the cervical spine, cervical myositis, severe 
currently evaluated as 10 percent disabling.  The RO 
evaluated all the evidence of record in determining the 
proper evaluations for the veteran's service-connected 
disabilities.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claims of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).


A.  Cervical spine disability

Although the RO has increased the disability evaluation 
assigned to the appellant's degenerative joint disease of the 
cervical spine, the claim of an increased rating for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  

The RO determined that the appellant's claim for service 
connection for degenerative joint disease of the cervical 
spine was received on October 3, 1995.  The appellant retired 
from military service on October 1, 1995, and that was the 
effective date for the award of a 30 percent disability 
rating.  The Board will address whether he was entitled to a 
disability rating in excess of 30 percent from October 1, 
1995.

Regarding musculoskeletal disabilities, such as the 
appellant's degenerative joint disease of the cervical spine, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2000).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also 
DeLuca, 8 Vet. App. 202.

The appellant's service-connected degenerative joint disease 
of the cervical spine is currently evaluated under Diagnostic 
Code 5003-5290.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Under Diagnostic 
Code 5290, a 30 percent disability rating is assigned for 
severe limitation of motion of the cervical spine.  For 
moderate limitation of motion of the cervical spine, only a 
20 percent disability rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5290 (2000).  The Board notes 
that, although the results of the December 1995 VA 
examination showed only moderate limitation of the 
appellant's cervical spine, at the September 1999 VA spine 
examination, the appellant's degenerative joint disease of 
the cervical spine was manifested by severe limitation of 
motion.  The Board finds that the appellant is not entitled 
to a higher rating, even though there is evidence of record 
reflecting that he has additional functional impairment due 
to pain, because the appellant is already assigned the 
maximum rating of 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Therefore, consideration will be given to other potentially 
applicable diagnostic codes that provide for a rating in 
excess of 30 percent.  Diagnostic Code 5287 provides a 40 
percent disability rating for unfavorable ankylosis of the 
cervical spine.  However, the record does not reflect 
ankylosis of the spine.  Diagnostic Code 5293 for 
intervertebral disc syndrome provides a 60 percent disability 
rating for symptoms analogous to pronounced intervertebral 
disc syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome, as exemplified by 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  The record does not 
reflect neurologic symptoms demonstrating intervertebral disc 
syndrome.  Diagnostic Code 5285 for residuals of fracture of 
vertebra provides a 100 percent disability rating where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2000).  However, the record does not reflect 
residuals of a fractured vertebra consisting of demonstrable 
deformity of a vertebral body.  Because the medical evidence 
does not show that these diagnostic codes would be more 
appropriate to the appellant's disability, an increased 
rating under Diagnostic Code 5285, 5287, or 5293 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5287, 
5293 (2000).  

In view of the above, entitlement to an increased disability 
evaluation for degenerative arthritis of the cervical spine 
is not warranted.  The evidence for and against the claim is 
not in relative equipoise; therefore, no reasonable doubt 
issue is raised.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).


B.  Nasal bridge scar

The appellant's scar on the bridge of his nose is evaluated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7800 for slightly disfiguring scars located on the head, 
face, or neck.  A 10 percent disability rating under 
Diagnostic Code 7800 requires moderately disfiguring scars on 
the head, face, or neck.  A 30 percent disability rating 
requires severely disfiguring scars on the head, face, or 
neck, especially if the scars produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating requires disfiguring scars on the head, 
face, or neck, with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  If, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, a 10 percent rating may be increased to 30 
percent, a 30 percent to 50 percent, or a 50 percent to 80 
percent.

At the December 1995 VA skin examination, the appellant's 
scar was described as somewhat cosmetically disfiguring.  The 
examiner noted that the scar showed a loss of color.  In 
contrast, at the September 1999 VA scars examination, the 
examiner described the appellant's scar as not disfiguring.  
However, the examiner did note that the scar was depressed 
and was a darker color than the surrounding tissue.  
Photographs of the appellant's scar were not taken at either 
examination.  With consideration of the benefit of the doubt 
provision, the Board concludes that the scar on the bridge of 
the appellant's nose is moderately disfiguring.  At least one 
examiner has described the appellant's scar as somewhat 
disfiguring.  The scar differs in color from his natural skin 
tone.  Further, great weight is given to the appellant's 
testimony that he wears glasses instead of contact lenses in 
order to conceal the scar.  The evidence does not, however, 
show that the scar is more than moderately disfiguring.  
"Somewhat" disfiguring implies no more than moderate 
disfigurement.  Further, the scar is not on the appellant's 
eyelids, lips, or auricles.  There is no extensive scar 
formation or tissue loss.  One examiner has even opined that 
the appellant's scar is not disfiguring.  Accordingly, the 
criteria for a disability rating of 10 percent, but no 
higher, for the scar on the bridge of the appellant's nose 
have been met since the initial grant of service connection.

In addition to disability evaluation for scars that are 
disfiguring, additional disability evaluations are available 
for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration, or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).  However, 
the appellant is not entitled to additional disability 
ratings for his service-connected scar, because VA 
examination reports all show the scar to be nontender, 
without ulceration or breakdown of the skin, and show no 
limitation of function of the appellant's nose because of the 
scar.  Accordingly, the preponderance of the evidence is 
against assigning a separate evaluation for the appellant's 
scar.


Service Connection for a Cyst on the Right Foot

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

In this case, the medical evidence does not support the 
appellant's contention that he has a cyst on his right foot.  
The appellant has undergone two VA examinations of his foot.  
At the December 1995 VA feet examination, the appellant 
complained of pain and stiffness in his feet.  However, the 
examiner noted no swelling or bunions.  X-ray examination was 
normal except for bilateral calcaneal spurs, for which the 
appellant is already service-connected.  At the September 
1999 VA feet examination, the examiner specifically noted 
that no foot cyst was visualized or palpated.  The examiner 
noted only mild swelling of the soft tissue on the right 
lateral aspect of the lateral to mid-foot.  No bony 
prominence or other deformity was seen.  Although the 
appellant was treated for a cyst on his right foot in March 
1979, more than fifteen years before either the earliest VA 
examination, the cyst did not appear on either recent 
examination.

Under these circumstances, there is no competent evidence to 
support the conclusion that the appellant is entitled to 
service connection for a cyst on his right foot.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  The evidence for and against the claim is not in 
relative equipoise; therefore, no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 
(2000).

As noted previously, there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The record in this case, however, reflects that the 
requirements of the foregoing law have been met, and that a 
remand of this issue to the RO to consider this change in law 
is not warranted.  In this regard, the Board observes that, 
although the RO advised the appellant that the duty to assist 
did not apply because his claim to service connection for a 
cyst on the foot was not well grounded, the record 
establishes that the appellant has been informed of that 
evidence which would be necessary to substantiate his claim.  
In addition, the record includes reports of two VA 
examinations conducted concerning this claim and the 
appellant's relevant treatment records.  Moreover, there have 
been no assertions by either the appellant or his 
representative that additional relevant records are 
available.

The appellant has been clearly on notice that the denial of 
service connection for a cyst on the right foot was because 
such a disorder was not shown, and a VA examination in 1999 
was scheduled specifically to determine whether such a cyst, 
or residuals thereof, were present.  The examination was 
negative, and these results were provided the appellant.

Under these circumstances, the Board concludes that VA has 
met its duty to assist in developing the facts pertinent to 
the appellant's claim under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000 and that no 
further development in this case is required.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as he has not altered his arguments for 
benefits based upon the RO's explanation that it was the 
absence of a current disability that precluded service 
connection for a cyst and rendered the claim not well 
grounded.


ORDER

Entitlement to a disability rating greater than 30 percent 
for degenerative joint disease of the cervical spine is 
denied.

Entitlement to a 10 percent disability rating, and no more, 
for a nasal bridge scar is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to service connection for a right foot cyst is 
denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


